                                                                                    JS-6

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     JAMES SHAYLER,                                  Case No.: 2:19-cv-10978-PA-SK
13
               Plaintiff,                            Hon. Percy Anderson
14
         v.                                          ORDER FOR DISMISSAL WITH
15                                                   PREJUDICE
     H. L. W. CORPORATION, A
16   CALIFORNIA CORPORATION; AND
     DOES 1-10,                                      Action Filed: December 31, 2019
17          Defendant,                               Trial Date: Not Calendared
18

19

20            Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22            IT IS ORDERED THAT:
23            Plaintiff James Shayler’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against H. L. W. Corporation, a California Corporation
25   (“Defendant”).
26
     Dated:         March 18, 2020
27
                                                           Hon. Percy Jackson
28                                                         Judge, United States Court
                                                           Central District of California
                                                  1
                            [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
